Citation Nr: 0313017	
Decision Date: 06/17/03    Archive Date: 06/24/03	

DOCKET NO.  02-01 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for paroxysmal 
tachycardia, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel
 

INTRODUCTION

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the benefit sought on appeal.  
The veteran, who had active service from February 1945 to 
October 1946, November 1948 to September 1952, and from June 
1953 to June 1972, appealed that decision to the BVA and the 
case was referred to the Board for appellate review.

The issue of entitlement to service connection for coronary 
artery disease, status post myocardial infarction and 
coronary artery bypass graft surgery will be addressed in the 
REMAND portion of this decision.  By way of explanation for 
this action, a May 2001 rating decision denied service 
connection for coronary artery disease.  While the veteran 
did not initially express disagreement with the denial of 
service connection for coronary artery disease, the Board 
notes that in a VA Form 9 (Appeal to Board of Veterans' 
Appeals) dated in January 2002 the veteran specifically 
stated that: "I am contesting the heart decision."  Given 
that the veteran submitted a separate Notice of Disagreement 
with respect to the issue of increased evaluation for his 
service-connected paroxysmal tachycardia, this must be 
construed as a Notice of Disagreement to the denial of 
service connection for coronary artery disease.  Since this 
matter is not currently before the Board, further action by 
the RO is necessary and this will be addressed it he REMAND 
portion of this decision

The Board does not consider the claim for service connection 
for coronary artery disease to be inextricably intertwined 
with the claim for an increased evaluation for the veteran's 
service-connected paroxysmal tachycardia.  While both 
disabilities involve the cardiovascular system, the Board 
observes that the schedular criteria utilized to evaluate 
these two cardiovascular disabilities are distinct and do not 
overlap.  The Board considers that a decision may be entered 
with respect to the current increased evaluation claim based 
on the applicable rating criteria for this disorder, while 
returning the issue of service connection for coronary artery 
disease to the RO for further development.  In the event 
service connection for coronary artery disease is granted, 
the appropriate rating criteria can be considered to evaluate 
this cardiovascular disorder as well.


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of the veteran's appeal has been obtained.

2.  Paroxysmal tachycardia is not shown to manifest or to be 
productive of paroxysmal atrial fibrillation or other 
supraventricular tachycardia, with more than four episodes 
per year documented by ECG [electrocardiogram] or Holter 
monitor.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
paroxysmal tachycardia have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.104, Diagnostic Code 7010 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

First, the VA has the duty under the VCAA to notify a 
claimant and any representative of information and evidence 
needed to substantiate a claim.  Collectively, the rating 
decision as well as the Statement of the Case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations, and 
the reasons his claim was denied.  In this regard, the 
Statement of the Case specifically informed the veteran of 
the schedular criteria he needed to satisfy in order to 
warrant a higher evaluation for his service-connected 
disability.  Furthermore, the Statement of the Case 
specifically indicates that the veteran's claim had been 
developed in full compliance with the provisions of the VCAA 
and included the provisions of 38 C.F.R. § 3.159, the 
regulation promulgated to enact the VCAA.  Lastly, at the 
veteran's hearing before the Board in January 2003, it was 
explained to the veteran that if the record was incomplete 
and further development was necessary, the Board would 
undertake that additional development.  The Board also agreed 
to hold the record open for a period of 60 days in order to 
permit the veteran to submit additional evidence in support 
of his claim.  No additional evidence has been submitted by 
the veteran.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  Quartuccio v. Principi, 16 Vet.App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records were previously 
associated with the claims file.  The RO obtained VA medical 
records identified by the veteran and afforded the veteran a 
VA examination.  A review of this medical evidence discloses 
that it is sufficient for purposes of this appeal since it 
contains the clinical findings necessary to evaluate the 
severity of the veteran's disability.  Lastly, the veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the veteran's claim, and as previously 
indicated, the veteran was afforded a period of 60 days 
calling his hearing before the Board in January 2003 to 
submit additional evidence, but declined to do so.  
Therefore, the Board finds that all relevant evidence 
necessary for equitable disposition of the veteran's appeal 
has been obtained.  Simply put, the record is complete.  
Accordingly, the case is ready for appellate review.



Background and Evidence

A rating decision dated in November 1972 granted service 
connection for paroxysmal tachycardia and assigned a 
noncompensable evaluation.  That determination was based on a 
review of service medical records and the findings of the VA 
examination performed in September 1972.  That evaluation 
remained in effect until a rating decision dated in August 
1983 increased the evaluation to 10 percent.  That evaluation 
has remained in effect to the present time.  In July 2000 the 
veteran requested an increased evaluation for his service-
connected tachycardia.

VA medical records include records of hospitalizations of the 
veteran between 1998 and 2000.  Records pertaining to a 
hospitalization of the veteran in April 1998 show that the 
veteran was admitted for a transurethral resection of a 
bladder tumor.  During the hospitalization the veteran was 
noted to have a paroxysmal supraventricular tachycardia that 
resolved spontaneously with carotid massage.  The veteran was 
transferred to telemetry and started on medication.  It was 
noted that the veteran remained asymptomatic and had only one 
episode during a 24-hour period while on telemetry.  The 
pertinent discharge diagnosis was paroxysmal supraventricular 
tachycardia, recurrent.  

During a VA hospitalization in February and March 1999 for 
further treatment associated with his bladder cancer shows 
that following surgery, on the first postoperative day, the 
veteran developed recurrence of his paroxysmal 
supraventricular tachycardia with rates up to 150.  He 
remained hemodynamically stable throughout this and responded 
well to medication.  A discharge summary pertaining to a 
hospitalization of the veteran in June 2000 shows the veteran 
was admitted with complaints of chest pain.  The history of 
present illness included that the veteran's last episode of 
supraventricular tachycardia occurred in April 1998 and that 
it responded to carotid massage.  The veteran was placed on 
telemetry monitoring and over the first evening the veteran 
had an episode of supraventricular tachycardia in the 120 to 
130's where the veteran was asymptomatic at rest with normal 
blood pressure and resolved on it's own without any 
intervention.  Cardiology was consulted and it was felt that 
even though the veteran had a run of supraventricular 
tachycardia on telemetry, he was asymptomatic.  Medication, 
however, was increased.  The veteran was maintained on 
telemetry without any additional episodes of supraventricular 
tachycardia.

A report of a VA heart examination performed in September 
2000, shows that the veteran reported that he was able to 
walk at his own pace for approximately one quarter to one 
half mile and that he occasionally had to use nitroglycerin 
because of pain which occurred no more than once a week.  The 
veteran reported that in 1968 he suffered his first episode 
of paroxysmal supraventricular tachycardia that lasted for 
approximately one hour.  Since then he has had repeated 
attacks which usually occurred when he was under stress or 
tension.  It was indicated that although most attacks stopped 
on their own, the veteran had learned that he could prevent 
them by taking aspirin and that during an episode holding his 
breath helped terminate the tachycardia.  The veteran 
indicated that his last severe attack occurred in February 
1999 when he was undergoing surgery for prostate and bladder 
cancer.  He also provided a history of very severe chest pain 
in 1993 and that he subsequently underwent coronary artery by 
pass grafting in March 1993.  On physical examination the 
heart was not enlarged and sounds were of good quality with 
no significant murmurs.  The examiner commented that the 
veteran appeared to be getting along reasonable well as well 
as his cardiovascular system was concerned and he did not 
seem to be restricted by angina and was able to perform most 
activities that he desired.  The final impression was 
arteriosclerotic heart disease, status post coronary artery 
bypass grafting, doing well, and a history of carcinoma of 
the prostate and bladder.

A VA Form 9 dated in March 2002, reflects that the veteran 
explained that tension build up usually occurred just before 
his heart sped up and that he found that if he took aspirin 
at that time he could prevent an arrhythmia attack.  The 
veteran indicated that he had an attack in January 2002 that 
started while he was asleep, waking him and lasting for 1 3/4 
hours.  The veteran also indicated that he had another attack 
in February while he was awake but he was able to control it.

The veteran presented testimony at a hearing before the BVA 
at the RO in January 2003.  At that hearing the veteran 
offered testimony concerning the restrictions in his daily 
activities caused by his heart disabilities.  The veteran 
indicated that he was taking medication for his tachycardia, 
as well as aspirin.  The veteran stated that he was unable to 
perform even moderate strenuous type exercises or even 
moderate strenuous activities.  The veteran indicated that 
medical procedures unrelated to his heart have been hampered 
because of his cardiovascular status.  When asked whether he 
had four more episodes a year documented by an EKG or Holter 
monitor, the veteran indicated that while he did have such 
episodes he had not sought treatment to document the 
episodes.  Transcript at 12.

Law and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is a 
primary concerned.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran's disability is evaluated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7010.  Under that Diagnostic Code, a 
10 percent evaluation, the currently assigned evaluation, is 
for assignment for permanent atrial fibrillation (lone atrial 
fibrillation), or 1 to 4 episodes per year of paroxysmal 
atrial fibrillation or other supraventricular tachycardia 
documented by ECG or Holter monitor.  The next higher 30 
percent evaluation contemplates paroxysmal atrial 
fibrillation or other supraventricular tachycardia, with more 
than 4 episodes per year, documented by ECG or Holter 
monitor.

Based on this record, the Board finds that the veteran has 
not met the criteria for the next higher 30 percent 
evaluation.  VA medical records dated between April 1998 and 
June 2000 show that the veteran has experienced tachycardia 
on approximately one occasion each year when hospitalized for 
treatment.  Indeed, at the time of the veteran's September 
2000 VA examination, the veteran related that his last severe 
attack occurred in February 1999, although he appears to 
suggest that he has lesser attacks that either stopped on 
their own accord, were prevented by taking aspirin or by 
holding his breath.  Similarly, the veteran reported in his 
VA Form 9 that he had experienced attacks in January and 
February 2002, but did not seek treatment.  In fact, while 
the veteran testified that he experienced more than 4 
episodes a year, he candidly testified that he had not sought 
treatment to document the attacks.  Thus, the medical 
evidence does not show that the veteran's tachycardia is 
manifested by more than 4 episodes a year documented by 
either electrocardiogram or Holter monitor, but rather that 
the veteran had experienced approximately 1 to 2 episodes a 
year documented by testing required by the rating criteria.  
Therefore, the Board finds that the veteran does not meet the 
criteria for the next higher 30 percent evaluation, but 
rather more nearly approximates the criteria for the 
currently assigned 10 percent rating.  On this fact, the 
number of tachycardic episodes the veteran experiences 
yearly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating.  

In reaching this decision the Board has considered the 
potential application of various provisions of Title 38, Code 
of Federal Regulations, whether or not they were raised by 
the veteran, as required by the holding of the United States 
Court of Appeals for Veterans Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1999).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no assertion or showing 
that the veteran's tachycardia has caused marked interference 
with employment, necessitated frequent periods of 
hospitalization or otherwise renders impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  


ORDER

An evaluation in excess of 10 percent for paroxysmal 
tachycardia have not been met.


REMAND

As noted above, a May 2001 rating decision denied service 
connection for coronary artery disease, status post 
myocardial infarction and coronary artery bypass graft 
surgery.  While the veteran did not he initially express 
disagreement with that denial, following the issuance of a 
Statement of the Case on another issue, the veteran submitted 
a VA Form 9 which included the statement "I am contesting the 
heart decision."  Since the veteran filed a separate notice 
of disagreement with respect to the evaluation assigned for 
his tachycardia, this document constitutes a timely Notice of 
Disagreement to the May 2001 denial of service connection for 
coronary artery disease.  In this regard, this document was 
received in January 2002, within the one year of the May 2001 
decision.  However, the RO has not issued a Statement of the 
Case in connection with the veteran's disagreement with the 
denial of service connection for coronary artery disease.  In 
such a case, the Board is required to remand the case to the 
RO for issuance of a Statement of the Case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Therefore, in order to give the veteran every consideration 
with respect to this claim, it is the Board's opinion that 
further development of this matter is necessary.  
Accordingly, this matter is REMANDED for the following 
actions:

1.  In addition to the development 
requested below, the RO should ensure 
that the notice and assistance 
requirements of the VCAA have been 
satisfied.

2.  The RO should issue a Statement of 
the Case with respect to the denial of 
service connection for coronary artery 
disease, status post myocardial 
infarction and coronary artery bypass 
graft surgery, denied by the May 2001 
rating decision.  The RO should inform 
the veteran that in order to complete the 
appellate process he must submit a timely 
Substantive Appeal to the RO after the 
issuance of the Statement of the Case.

The purpose of this REMAND is to obtain additional 
development and to insure due process, and the Board does not 
intimate any opinion as to the merits of this matter, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and or argument he desires 
to have considered in connection with this matter.  No action 
is required of the veteran until he is notified.



                       
____________________________________________
	STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


